EXHIBIT 10.2

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of October 4, 2011, by and among Divine Skin, Inc., a Florida corporation
(the “Company”), and each purchaser identified on the signature pages hereto
(each, including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof between the Company and the Purchaser (the “Purchase
Agreement”).

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

1.

Definitions.  Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement. As used in this Agreement, the following terms shall
have the following meanings:

“Advice” has the meaning set forth in Section 6(d).

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.

“Agreement” has the meaning set forth in the Preamble.

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Closing” has the meaning set forth in the Purchase Agreement.

“Commission” means the Securities and Exchange Commission.

“Common Stock” has the meaning set forth in the Purchase Agreement.

“Company” has the meaning set forth in the Preamble.

“Effective Date” means each date that the Registration Statement filed pursuant
to Section 2(a) and any post-effective amendment thereto is declared effective
by the Commission.

“Effectiveness Deadline” means, with respect to the Initial Registration
Statement or the New Registration Statement, the 90th calendar day following the
Closing (or, in the event the Commission reviews and has written comments to the
Initial Registration Statement or the New Registration Statement, the 120th
calendar day following the Closing); provided, however, that if the Company is
notified by the Commission that the Initial Registration Statement or the New
Registration Statement will not be reviewed or is no longer subject to further
review and comments, the Effectiveness Deadline as to such Registration
Statement shall be the 10th Trading Day following the date on which the Company
is so notified if such date precedes the dates otherwise required above;
provided, further, that if the











--------------------------------------------------------------------------------

Effectiveness Deadline falls on a Saturday, Sunday or other day that the
Commission is closed for business, the Effectiveness Deadline shall be extended
to the next Business Day on which the Commission is open for business.

“Effectiveness Period” has the meaning set forth in Section 2(b).

“Event” has the meaning set forth in Section 2(c).

“Event Date” has the meaning set forth in Section 2(c).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Filing Deadline” means, with respect to the Initial Registration Statement
required to be filed pursuant to Section 2(a), the 30th calendar day following
the Closing; provided, however, that if the Filing Deadline falls on a Saturday,
Sunday or other day that the Commission is closed for business, the Filing
Deadline shall be extended to the next business day on which the Commission is
open for business.

“Holder” means the holder or holders, as the case may be, from time to time of
Registrable Shares.

“Indemnified Party” has the meaning set forth in Section 5(c).

“Indemnifying Party” has the meaning set forth in Section 5(c).

“Initial Registration Statement” means the initial Registration Statement filed
pursuant to Section 2(a) of this Agreement.

“Liquidated Damages” has the meaning set forth in Section 2(c).

“Losses” has the meaning set forth in Section 5(a).

“New Registration Statement” has the meaning set forth in Section 2(a).

“Person” has the meaning set forth in the Purchase Agreement.

“Principal Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the Closing, shall be
the OTC Bulletin Board.

“Proceeding” has the meaning set forth in the Purchase Agreement.

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Shares covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Purchase Agreement” has the meaning set forth in the Recitals.

“Purchaser” has the meaning set forth in the Preamble.





2




--------------------------------------------------------------------------------

“Registrable Securities” means, as of any date of determination, (a) all of the
Shares, (b), all Warrant Shares then issuable upon exercise of the Warrants
(assuming on such date the Warrants are exercised in full without regard to any
exercise limitations therein), and (c) any securities issued or then issuable
upon any stock split, dividend or other distribution,  recapitalization or
similar event with respect to the foregoing; provided, however, that any such
Registrable Securities shall cease to be Registrable Securities (and the Company
shall not be required to maintain the effectiveness of any, or file another,
Registration Statement hereunder with respect thereto) for so long as (a) a
Registration Statement with respect to the sale of such Registrable Securities
is declared effective by the Commission under the Securities Act and such
Registrable Securities have been disposed of by the Holder in accordance with
such effective Registration Statement, (b) such Registrable Securities have been
previously sold in accordance with Rule 144, or (c) such securities become
eligible for resale without volume or manner-of-sale restrictions and without
current public information pursuant to Rule 144 as set forth in a written
opinion letter to such effect, addressed, delivered and acceptable to the
Transfer Agent and the affected Holders (assuming that such securities and any
securities issuable upon exercise, conversion or exchange of which, or as a
dividend upon which, such securities were issued or are issuable, were at no
time held by any Affiliate of the Company), as reasonably determined by the
Company, upon the advice of counsel to the Company.

“Registration Statements” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Shares pursuant to the provisions of this Agreement (including,
without limitation, the Initial Registration Statement, the New Registration
Statement and any Remainder Registration Statements), including (in each case)
the amendments and supplements to such Registration Statements, including pre-
and post-effective amendments thereto, all exhibits and all material
incorporated by reference or deemed to be incorporated by reference in such
Registration Statements.

“Remainder Registration Statement” has the meaning set forth in Section 2(a).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff, provided, that any
such oral guidance, comments, requirements or requests are reduced to writing by
the Commission and (ii) the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Selling Stockholder Questionnaire” means a questionnaire in the form attached
as Annex B hereto, or such other form of questionnaire as may reasonably be
adopted by the Company from time to time.





3




--------------------------------------------------------------------------------

“Shares” means the shares of Common Stock issued or issuable to the Purchasers
pursuant to the Purchase Agreement.

“Special Registration Statement” means a registration statement relating to any
employee benefit plan on Form S-8 or similar form or, with respect to any
corporate reorganization or other transaction under Rule 145 of the Securities
Act, a registration statement on Form S-4 or similar form.

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Market (other than the OTC Bulletin Board), or (ii) if
the Common Stock is not listed on a Trading Market (other than the OTC Bulletin
Board), a day on which the Common Stock is traded in the over-the-counter
market, as reported by the OTC Bulletin Board, or (iii) if the Common Stock is
not quoted on any Trading Market, a day on which the Common Stock is quoted in
the over-the-counter market as reported in the “pink sheets” by Pink Sheets LLC
(or any similar organization or agency succeeding to its functions of reporting
prices); provided, that in the event that the Common Stock is not listed or
quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a
Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the NYSE
Alternext (formerly the American Stock Exchange), the NASDAQ Global Select
Market, the NASDAQ Global Market, the NASDAQ Capital Market or the OTC Bulletin
Board on which the Common Stock is listed or quoted for trading on the date in
question.

2.

 Registration.

(a)

On or prior to the Filing Deadline, the Company shall prepare and file with the
Commission a Registration Statement covering the resale of all of the
Registrable Shares for an offering to be made on a continuous basis pursuant to
Rule 415 or, if Rule 415 is not available for offers and sales of the
Registrable Shares, by such other means of distribution of Registrable Shares as
the Holder may reasonably specify (the “Initial Registration Statement”). The
Initial Registration Statement shall be on Form S-1 (or such other form
available to register for resale the Registrable Shares as a secondary offering)
subject to the provisions of Section 2(e) and shall contain (except if otherwise
required pursuant to written comments received from the Commission upon a review
of such Registration Statement) a “Plan of Distribution” section substantially
in the form attached hereto as Annex A (which may be modified to respond to
comments, if any, provided by the Commission). Notwithstanding the registration
obligations set forth in this  Section 2 , in the event the Commission informs
the Company that all of the Registrable Shares cannot, as a result of the
application of Rule 415, be registered for resale as a secondary offering on a
single registration statement, the Company agrees to promptly (i) inform the
Holder and use its commercially reasonable efforts to file amendments to the
Initial Registration Statement as required by the Commission and/or (ii)
withdraw the Initial Registration Statement and file a new registration
statement (a “New Registration Statement”), in either case covering the maximum
number of Registrable Shares permitted to be registered by the Commission, on
Form S-1 or such other form available to register for resale the Registrable
Shares as a secondary offering; provided, however, that prior to filing such
amendment or New Registration Statement, the Company shall be obligated to use
its commercially reasonable efforts to advocate with the Commission for the
registration of all of the Registrable Shares in accordance with SEC Guidance,
including without limitation, the Manual of Publicly Available Telephone
Interpretations D.29 and Compliance and Disclosure Interpretations.  In the
event the Company amends the Initial Registration Statement or files a New
Registration Statement, as the case may be, under clauses (i) or (ii) above, the
Company will use its commercially reasonable efforts to file with the
Commission, as promptly as allowed by Commission or SEC Guidance provided to the
Company or to registrants of securities in general, one or more registration
statements on Form S-1 or such other form available to register for resale those
Registrable Shares that were not registered for resale on the Initial
Registration Statement, as amended, or the New Registration Statement (the
“Remainder





4




--------------------------------------------------------------------------------

Registration Statements”). In the event the Company amends the Initial
Registration Statement or files a New Registration Statement, as the case may
be, under clauses (i) or (ii) above, the Company will not register any other
shares of Common Stock other than the Shares until all of the Registrable Shares
have been registered for resale.

(b)

The Company shall use its commercially reasonable efforts to cause each
Registration Statement or any post-effective amendment thereto to be declared
effective by the Commission as soon as practicable and, with respect to the
Initial Registration Statement or the New Registration Statement, as applicable,
no later than the Effectiveness Deadline (including, with respect to the Initial
Registration Statement or the New Registration Statement, as applicable, filing
with the Commission a request for acceleration of effectiveness in accordance
with Rule 461 promulgated under the Securities Act within five (5) Business Days
after the date that the Company is notified (orally or in writing, whichever is
earlier) by the Commission that such Registration Statement will not be
“reviewed,” or not be subject to further review and the effectiveness of such
Registration Statement may be accelerated), and, subject to Sections 2(e) and
(f), shall use its commercially reasonable efforts to keep each Registration
Statement continuously effective under the Securities Act until the earlier of
(i) such time as all of the Registrable Shares covered by such Registration
Statement have been publicly sold by the Holders or (ii) the date that is one
(1) year following the Closing (the “Effectiveness Period”). The Company shall
promptly notify the Holder via facsimile or electronic mail of the effectiveness
of a Registration Statement or any post-effective amendment thereto on or before
the first Trading Day after the date that the Company telephonically confirms
effectiveness with the Commission. The Company shall, by 9:30 a.m. New York City
time on the first Trading Day after the Effective Date, file a final Prospectus
with the Commission, as required by Rule 424(b).

(c)

If: (i) the Initial Registration Statement is not filed with the Commission on
or prior to the Filing Deadline, (ii) the Initial Registration Statement or the
New Registration Statement, as applicable, is not declared effective by the
Commission (or otherwise does not become effective) for any reason on or prior
to the Effectiveness Deadline or (iii) after its Effective Date and except for
the reasons as set forth in Sections 2(e) and (f) and Section 3(h), (A) such
Registration Statement ceases for any reason (including, without limitation, by
reason of a stop order or the Company’s failure to update the Registration
Statement), to remain continuously effective as to all Registrable Shares
included in such Registration Statement or (B) the Holder is not permitted to
utilize the Prospectus therein to resell such Registrable Shares for any reason
(other than due to a change in the “Plan of Distribution” or the inaccuracy of
any information provided to the Company by the Holder), in each case, for more
than an aggregate of 20 consecutive calendar days or 45 calendar days (which
need not be consecutive days) during any 12-month period (other than as a result
of a breach of this Agreement by the Holder or the Holder’s failure to return a
Selling Stockholder Questionnaire within the time period provided by Section
2(d) hereof), and (iv) the Company fails to satisfy the current public
information requirement pursuant to Rule 144(c)(1) as a result of which the
Holder (so long as the Holder is not an affiliates of the Company) is unable to
sell Registrable Shares without restriction under Rule 144 (or any successor
thereto), (any such failure or breach in clauses (i) through (iv) above being
referred to as an “Event,” and, for purposes of clauses (i), (ii) or (iv), the
date on which such Event occurs, or for purposes of clause (iii), the date on
which such 20 or 45 calendar day period is exceeded, being referred to as an
“Event Date”), then in addition to any other rights the Holder may have
hereunder or under applicable law: (x) within five Business Days after an Event
Date relating to a failure in clause (i) only, the Company shall pay to the
Holder an amount in cash, as liquidated damages and not as a penalty, equal to
1.0% of the aggregate purchase price paid by the Holder pursuant to the Purchase
Agreement for the Registrable Shares held by the Holder on such Event Date; and
(y) on each 30-day anniversary (or pro rata portion thereof) following any Event
Date (including, for the avoidance of doubt, a failure in clause (i)) until the
earlier of (1) the applicable Event is cured or (2) the Registrable Shares are
eligible for resale pursuant to Rule 144 without manner of sale or volume
restrictions, the Company shall pay to the Holder an amount in cash, as





5




--------------------------------------------------------------------------------

liquidated damages and not as a penalty, equal to 1.0% of the aggregate purchase
price paid by the Holder pursuant to the Purchase Agreement for any unregistered
Registrable Shares then held by the Holder. The amounts payable pursuant to the
foregoing clauses (x) and (y) are referred to collectively as “Liquidated
Damages.”  The parties agree that notwithstanding anything to the contrary
herein or in the Purchase Agreement, (1) no Liquidated Damages shall be payable
with respect to any period after the expiration of the Effectiveness Period
(except in respect of an Event described in Section 2(c)(iv) herein), and (2) in
no event shall the Company be liable in any 30-day period for Liquidated Damages
under this Agreement in excess of 1.0% of the aggregate purchase price paid by
the Holder pursuant to the Purchase Agreement. If the Company fails to pay any
Liquidated Damages pursuant to this Section 2(c) in full within five Business
Days after the date payable, the Company will pay interest thereon at a rate of
1.5% per month (or such lesser maximum amount that is permitted to be paid by
applicable law) to the Holder, accruing daily from the date such Liquidated
Damages are due until such amounts, plus all such interest thereon, are paid in
full. The Liquidated Damages pursuant to the terms hereof shall apply on a daily
pro-rata basis for any portion of a month prior to the cure of an Event, except
in the case of the first Event Date.  Notwithstanding the foregoing, nothing
shall preclude the Holder from pursuing or obtaining any available remedies at
law, specific performance or other equitable relief with respect to this
Section 2(c) in accordance with applicable law.  The Company shall not be liable
for Liquidated Damages under this Agreement as to any Registrable Shares which
are not permitted by the Commission to be included in a Registration Statement
due solely to SEC Guidance from the time that it is determined that such
Registrable Shares are not permitted to be registered until such time as the
provisions of this Agreement as to the Remainder Registration Statements
required to be filed hereunder are triggered, in which case the provisions of
this Section 2(c) shall once again apply, if applicable. In such case, the
Liquidated Damages shall be calculated to only apply to the percentage of
Registrable Shares which are permitted in accordance with SEC Guidance to be
included in such Registration Statement.  The Effectiveness Deadline for a
Registration Statement shall be extended without default or Liquidated Damages
hereunder in the event that the Company’s failure to obtain the effectiveness of
the Registration Statement on a timely basis results solely from the failure of
the Purchaser to timely provide the Company with information requested by the
Company and necessary to complete the Registration Statement in accordance with
the requirements of the Securities Act (in which the Effectiveness Deadline
would be extended with respect to Registrable Shares held by the Purchaser).
Furthermore, the damages payable to each Purchaser shall be limited to the
purchase price paid by the Holder pursuant to the Purchase Agreement for the
Registrable Shares held by the Holder on such Event Date.

(d)

The Holder agrees to furnish to the Company a completed Selling Stockholder
Questionnaire not more than five Trading Days following the date of this
Agreement. At least 10 Trading Days prior to the first anticipated filing date
of a Registration Statement for any registration under this Agreement, the
Company will notify the Holder of the information the Company requires from the
Holder other than the information contained in the Selling Stockholder
Questionnaire, if any, which shall be completed and delivered to the Company
promptly upon request and, in any event, within three Trading Days prior to the
applicable anticipated filing date. The Holder further agrees that it shall not
be entitled to be named as a selling securityholder in the Registration
Statement or use the Prospectus for offers and resales of Registrable Shares at
any time, unless the Holder has returned to the Company a completed and signed
Selling Stockholder Questionnaire and a response to any requests for further
information as described in the previous sentence. The Holder acknowledges and
agrees that the information in the Selling Stockholder Questionnaire or request
for further information as described in this Section 2(d) will be used by the
Company in the preparation of the Registration Statement and hereby consents to
the inclusion of such information in the Registration Statement.

(e)

The Company shall (i) initially register the resale of the Registrable Shares on
Form S-1 and (ii) if the Company becomes eligible to use Form S-3 and has
ongoing registration obligations hereunder, the Company has the option to
undertake to register the Registrable Shares on





6




--------------------------------------------------------------------------------

Form S-3 after such form is available pursuant to a post-effective amendment to
Form S-1 on Form S-3,  provided that if the Company exercises such option, the
Company shall have a period of up to 60 days between the filing of a
post-effective amendment to register the Registrable Shares on Form S-3 and the
time that the Registration Statement covering the Registrable Shares has been
declared effective by the Commission, which time period shall not be considered
an “Event” hereunder and no Liquidated Damages shall accrue or be payable with
respect thereto.

(f)

Notwithstanding any provision of this Agreement to the contrary, any time period
commencing with the filing of a post-effective amendment to a Registration
Statement and continuing until the time that such Registration Statement has
been declared effective by the Commission shall not be considered an “Event”
hereunder and no Liquidated Damages shall accrue or be payable with respect
thereto.

3.

Registration Procedures.

In connection with the Company’s registration obligations hereunder, the Company
shall:

(a)

Not less than five Trading Days prior to the filing of each Registration
Statement and not less than one Trading Day prior to the filing of any related
Prospectus or any amendment or supplement thereto (except to the extent
applicable for Annual Reports on Form 10-K, and Quarterly Reports on Form 10-Q
and Current Reports on Form 8-K and any similar or successor reports), (i)
furnish to the Holder copies of such Registration Statement, Prospectus or
amendment or supplement thereto, as proposed to be filed, which documents will
be subject to the review of the Holder (it being acknowledged and agreed that if
the Holder does not object to or comment on the aforementioned documents within
such five Trading Day or one Trading Day period, as the case may be, then the
Holder shall be deemed to have consented to and approved the use of such
documents) and (ii) use commercially reasonable efforts to cause its officers
and directors, counsel and independent registered public accountants to respond
to such inquiries as shall be necessary, in the reasonable opinion of respective
counsel to each Holder, to conduct such review. The Company shall not file any
Registration Statement or Prospectus or any amendment or supplement thereto in a
form to which a Holder reasonably objects in good faith, provided that, the
Company is notified of such objection in writing within the five Trading Day or
one Trading Day period described above, as applicable.

(b)

(i) Subject to Section 2(e) and (f) and Section 3(h), prepare and file with the
Commission such amendments (including post-effective amendments) and supplements
to each Registration Statement and the Prospectus used in connection therewith
as may be necessary to keep such Registration Statement continuously effective
as to the applicable Registrable Shares for its Effectiveness Period; (ii) cause
the related Prospectus to be amended or supplemented by any required Prospectus
supplement (subject to the terms of this Agreement), and, as so supplemented or
amended, to be filed pursuant to Rule 424; (iii) respond as promptly as
reasonably practicable to any comments received from the Commission with respect
to each Registration Statement or any amendment thereto and, as promptly as
reasonably possible, provide the Holder true and complete copies of all
correspondence from and to the Commission relating to such Registration
Statement that pertains to the Holder as a “Selling Stockholder” but not any
comments that would result in the disclosure to the Holder of material and
non-public information concerning the Company; and (iv) comply with the
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Shares covered by a Registration Statement until
such time as all of such Registrable Shares cease to be Registrable Shares or
shall have been disposed of (subject to the terms of this Agreement) in
accordance with the intended methods of disposition by the Holder as set forth
in such Registration Statement as so amended or in such Prospectus as so
supplemented; provided, however, that the Holder shall be responsible for the
delivery of the Prospectus to the Persons to whom Holder sells any of the
Shares, and the Holder agrees to dispose of





7




--------------------------------------------------------------------------------

Registrable Shares in compliance with the “Plan of Distribution” described in
the Registration Statement and otherwise in compliance with applicable federal
and state securities laws. In the case of amendments and supplements to a
Registration Statement which are required to be filed pursuant to this Agreement
(including pursuant to this Section 3(b)) by reason of the Company filing a
report on Form 10-K, Form 10-Q or Form 8-K or any analogous report under the
Exchange Act, the Company shall have incorporated such report by reference into
such Registration Statement, if applicable, or shall file such amendments or
supplements with the Commission on the same day on which the Exchange Act report
which created the requirement for the Company to amend or supplement such
Registration Statement was filed.

(c)

Notify the Holder (which notice shall, pursuant to clauses (iii) through (v)
hereof, be accompanied by an instruction to suspend the use of the Prospectus
until the requisite changes have been made) as promptly as reasonably
practicable via facsimile or electronic mail (and, in the case of (i)(A) below,
not less than one (1) Trading Day prior to such filing) and no later than one
Trading Day following the day: (i)(A) when a Prospectus or any Prospectus
supplement or post-effective amendment to a Registration Statement is proposed
to be filed; (B) when the Commission notifies the Company whether there will be
a “review” of such Registration Statement or post-effective amendment and
whenever the Commission comments in writing on any Registration Statement or any
post-effective amendment thereto (in which case the Company shall provide the
Holder true and complete copies of all comments that pertain to the Holder as a
“Selling Stockholder” or to the “Plan of Distribution” and all written responses
thereto, but not information that the Company believes would constitute material
and non-public information); and (C) with respect to each Registration Statement
or any post-effective amendment thereto, when the same has become effective;
(ii) of any request by the Commission or any other Federal or state governmental
authority for amendments or supplements to a Registration Statement or
Prospectus or for additional information that pertains to the Holder as “Selling
Stockholders” or the “Plan of Distribution”; (iii) of the issuance by the
Commission or any other federal or state governmental authority of any stop
order suspending the effectiveness of a Registration Statement covering any or
all of the Registrable Shares or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Shares for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose and (v) of the occurrence of any
event or passage of time that makes the financial statements included in a
Registration Statement ineligible for inclusion therein or any statement made in
such Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus, form of prospectus
or supplement thereto, in light of the circumstances under which they were
made), not misleading.

(d)

Use commercially reasonable efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Shares for sale in any
jurisdiction, as soon as practicable.

(e)

If requested by the Holder, furnish to the Holder, without charge, at least one
conformed copy of each Registration Statement and each amendment thereto and all
exhibits to the extent requested (including those previously furnished or
incorporated by reference) promptly after the filing of such documents with the
Commission; provided, that the Company shall have no obligation to provide any
document pursuant to this clause that is available on the Commission’s EDGAR
system.





8




--------------------------------------------------------------------------------



(f)

Prior to any resale of Registrable Shares by the Holder, use its commercially
reasonable efforts to register or qualify or cooperate with the Holder in
connection with the registration or qualification (or exemption from the
registration or qualification) of such Registrable Shares for the resale by the
Holder under the securities or Blue Sky laws of such jurisdictions within the
United States as the Holder reasonably requests in writing, to keep each
registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things reasonably
necessary to enable the disposition in such jurisdictions of the Registrable
Shares covered by each Registration Statement; provided, that the Company shall
not be required to qualify generally to do business in any jurisdiction where it
is not then so qualified, subject the Company to any material tax in any such
jurisdiction where it is not then so subject or file a general consent to
service of process in any such jurisdiction.

(g)

If requested by the Holder, cooperate with the Holder to facilitate the timely
preparation and delivery of certificates representing Registrable Shares to be
delivered to a transferee pursuant to the Registration Statement, which
certificates shall be free, to the extent permitted by the Purchase Agreement
and under law, of all restrictive legends, and to enable such Registrable Shares
to be in such denominations and registered in such names as the Holder may
reasonably request.

(h)

Following the occurrence of any event contemplated by Section 3(c), as promptly
as reasonably practicable (taking into account the Company’s good faith
assessment of any adverse consequences to the Company and its stockholders of
the premature disclosure of such event), prepare a supplement or amendment,
including a post-effective amendment, to the affected Registration Statements or
a supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus, form of prospectus or supplement thereto, in light
of the circumstances under which they were made), not misleading. If the Company
notifies the Holders in accordance with clauses (iii) through (v) of Section
3(c) above to suspend the use of any Prospectus until the requisite changes to
such Prospectus have been made, then the Holders shall suspend use of such
Prospectus. The Company will use its commercially reasonable efforts to ensure
that the use of the Prospectus may be resumed as promptly as is practicable. The
Company shall be entitled to exercise its right under this Section 3(h) to
suspend the availability of a Registration Statement and Prospectus for a period
not to exceed 45 calendar days (which need not be consecutive days) in any
12-month period without incurring liability for Liquidated Damages otherwise
required pursuant to Section 2(c). For the avoidance of doubt, any period of
time for which the availability of a Registration Statement and Prospectus are
suspended pursuant to  Sections 2(e) and (f)  shall be disregarded when
determining the time period allotted under this  Section 3(h).

(i)

The Company may require each selling Holder to furnish to the Company a
certified statement as to (i) the number of shares of Common Stock beneficially
owned by the Holder and any Affiliate thereof, (ii) any Financial Industry
Regulatory Authority, Inc. (“FINRA”) affiliations, (iii) any natural persons who
have the power to vote or dispose of the common stock and (iv) any other
information as may be requested by the Commission, FINRA or any state securities
commission. During any periods that the Company is unable to meet its
obligations hereunder with respect to the registration of Registrable Shares
because the Holder fails to furnish such information within three Trading Days
of the Company’s request, any Liquidated Damages that are accruing at such time
to the Holder shall be tolled and any Event that may otherwise occur solely
because of such delay shall be suspended as to the Holder until such information
is delivered to the Company.





9




--------------------------------------------------------------------------------



(j)

The Company shall cooperate with any registered broker through which the Holder
proposes to resell its Registrable Shares in effecting a filing with FINRA
pursuant to FINRA Rule 5110 as reasonably requested by the Holder, and the
Company shall pay the filing fee required for the first such filing within five
Business Days of the request therefor.

4.

Registration Expenses. All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions and all legal fees
and expenses of legal counsel for the Holder) shall be borne by the Company
whether or not any Registrable Shares are sold pursuant to a Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with any Trading Market on which the Common Stock is then listed for
trading, (B) with respect to compliance with applicable state securities or Blue
Sky laws (including, without limitation, fees and disbursements of counsel for
the Company in connection with Blue Sky qualifications or exemptions of the
Registrable Shares and determination of the eligibility of the Registrable
Shares for investment under the laws of such jurisdictions as requested by the
Holders) and (C) if not previously paid by the Company pursuant to Section 3(j)
hereof, with respect to any filing that may be required to be made by any broker
through which the Holder intends to make sales of Registrable Shares with FINRA
pursuant to FINRA Rule 5110, so long as the broker is receiving no more than a
customary brokerage commission in connection with such sale, (ii) printing
expenses (including, without limitation, expenses of printing certificates for
Registrable Shares and of printing prospectuses if the printing of prospectuses
is reasonably requested by the Holders of a majority of the Registrable Shares
included in the Registration Statement), (iii) messenger, telephone and delivery
expenses, (iv) fees and disbursements of counsel for the Company, (v) Securities
Act liability insurance, if the Company so desires such insurance, and (vi) fees
and expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement. In addition,
the Company shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit and the fees and expenses incurred in connection with the
listing of the Registrable Shares on any securities exchange as required
hereunder. In no event shall the Company be responsible for any underwriting,
broker or similar fees or commissions of the Holder or, except to the extent
provided for in the Transaction Documents, any legal fees or other costs of the
Holder.

5.

Indemnification.

(a)

Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify, defend and hold harmless the Holder
and its officers, directors, agents, partners, members, managers, stockholders,
Affiliates and employees, each Person who controls the Holder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, partners, members, managers, stockholders, agents
and employees of each such controlling Person, to the fullest extent permitted
by applicable law, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, reasonable costs of
preparation and investigation and reasonable attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, that arise out of or are based upon (i)
any untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto (it being understood that the Holder has
approved Annex A hereto for this purpose) or in any preliminary prospectus, or
arising out of or relating to any omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus or form of prospectus or supplement
thereto, in light of the circumstances under which they were made) not
misleading or (ii) any violation or alleged violation by the Company of the
Securities Act,





10




--------------------------------------------------------------------------------

the Exchange Act or any state securities law, or any rule or regulation
thereunder relating to the offer or sale of the Registrable Shares pursuant to
the Registration Statement or any violation of this Agreement, except to the
extent, but only to the extent that (A) such untrue statements, alleged untrue
statements, omissions or alleged omissions are based solely upon information
regarding the Holder furnished in writing to the Company by the Holder expressly
for use therein, or to the extent that such information relates to the Holder or
the Holder’s proposed method of distribution of Registrable Shares and was
reviewed and approved in writing by the Holder expressly for use in the
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto (it being understood that the Holder has
approved Annex A hereto for this purpose) or (B) in the case of an occurrence of
an event of the type specified in Section 3(c)(iii)-(v), related to the use by
the Holder of an outdated or defective Prospectus after the Company has notified
the Holder in writing that the Prospectus is outdated or defective and prior to
the receipt by the Holder of the Advice contemplated and defined in Section 6(d)
below, following the receipt of the Advice the misstatement or omission giving
rise to such Loss would have been corrected, or (C) any such Losses arise out of
the Purchaser’s (or any other indemnified Person’s) failure to send or give a
copy of the Prospectus or supplement (as then amended or supplemented), if
required pursuant to Rule 172 under the Securities Act (or any successor rule),
to the Persons asserting an untrue statement or alleged untrue statement or
alleged untrue statement or omission or alleged omission at or prior to the
written confirmation of the sale of Registrable Shares to such Person if such
statement or omission was corrected in such Prospectus or supplement. The
Company shall notify the Holder promptly of the institution, threat or assertion
of any Proceeding arising from or in connection with the transactions
contemplated by this Agreement of which the Company is aware. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of an Indemnified Party (as defined in Section 5(c)) and shall survive
the transfer of the Registrable Shares by the Holder.

(b)

Indemnification by Holders. The Holder shall indemnify and hold harmless the
Company, its directors, officers, agents, stockholders, Affiliates and
employees, each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling Persons, to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, arising
out of or are based solely upon any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, any Prospectus, or any
form of prospectus, or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus, or any form of prospectus
or supplement thereto, in light of the circumstances under which they were made)
not misleading (i) to the extent, but only to the extent, that such untrue
statements or omissions are based upon information regarding the Holder
furnished in writing to the Company by the Holder expressly for use therein or
(ii) to the extent that such information relates to the Holder or the Holder’s
proposed method of distribution of Registrable Shares and was reviewed and
approved in writing by the Holder expressly for use in a Registration Statement
(it being understood that the Holder has approved Annex A hereto for this
purpose), such Prospectus or such form of Prospectus or in any amendment or
supplement thereto or (iii) in the case of an occurrence of an event of the type
specified in Section 3(c)(iii)-(v), to the extent, but only to the extent,
related to the use by the Holder of an outdated or defective Prospectus after
the Company has notified the Holder in writing that the Prospectus is outdated
or defective and prior to the receipt by the Holder of the Advice contemplated
in Section 6(d).  In no event shall the liability of the Holder hereunder be
greater in amount than the dollar amount of the net proceeds received by the
Holder upon the sale of the Registrable Shares giving rise to such
indemnification obligation.

(c)

Conduct of Indemnification Proceedings. If any Proceeding shall be brought or
asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in





11




--------------------------------------------------------------------------------

writing, and the Indemnifying Party shall have the right to assume the defense
thereof, including the employment of counsel reasonably satisfactory to the
Indemnified Party and the payment of all reasonable fees and expenses incurred
in connection with defense thereof, provided, that the failure of any
Indemnified Party to give such notice shall not relieve the Indemnifying Party
of its obligations or liabilities pursuant to this Agreement, except (and only)
to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have materially and adversely prejudiced the
Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest exists if the same counsel were to
represent such Indemnified Party and the Indemnifying Party (in which case, if
such Indemnified Party notifies the Indemnifying Party in writing that it elects
to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party); provided, that
the Indemnifying Party shall not be liable for the fees and expenses of more
than one separate firm of attorneys at any time for all Indemnified Parties. The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its prior written consent, which consent shall not be
unreasonably withheld, delayed or conditioned. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding and such settlement does not include any non-monetary limitation
on the actions of any Indemnified Party or any of its affiliates or any
admission of fault or liability on behalf of any such Indemnified Party.

Subject to the terms of this Agreement, all fees and expenses of the Indemnified
Party (including reasonable fees and expenses to the extent incurred in
connection with investigating or preparing to defend such Proceeding in a manner
not inconsistent with this Section 5) shall be paid to the Indemnified Party, as
incurred, within 20 Trading Days of written notice thereof to the Indemnifying
Party; provided, that the Indemnified Party shall promptly reimburse the
Indemnifying Party for that portion of such fees and expenses applicable to such
actions for which such Indemnified Party is finally judicially determined to not
be entitled to indemnification hereunder). The failure to deliver written notice
to the Indemnifying Party within a reasonable time of the commencement of any
such action shall not relieve such Indemnifying Party of any liability to the
Indemnified Party under this Section 5, except to the extent that the
Indemnifying Party is materially and adversely prejudiced in its ability to
defend such action.

(d)

Contribution. If a claim for indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then each Indemnifying Party, in lieu of indemnifying
such Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been





12




--------------------------------------------------------------------------------

taken or made by, or relates to information supplied by, such Indemnifying Party
or Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission. The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in this Agreement,
any reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section 5 was available to such party in accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), (A) the Holder shall not be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by the Holder from the sale of the
Registrable Shares subject to the Proceeding exceeds the amount of any damages
that the Holder has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission and (B) no contribution
will be made under circumstances where the maker of such contribution would not
have been required to indemnify the Indemnified Party under the fault standards
set forth in this Section 5. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

The indemnity and contribution agreements contained in this Section 5 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.

6.

Miscellaneous.

(a)

Remedies. Subject to the limitations set forth elsewhere in this Agreement, in
the event of a breach by the Company or the Holder of any of their obligations
under this Agreement, the Holder or the Company, as the case may be, in addition
to being entitled to exercise all rights granted by law and under this
Agreement, including recovery of damages, will be entitled to specific
performance of its rights under this Agreement. The Company and the Holder agree
that monetary damages would not provide adequate compensation for any losses
incurred by reason of a breach by it of any of the provisions of this Agreement
and hereby further agrees that, in the event of any action for specific
performance in respect of such breach, it shall waive the defense that a remedy
at law would be adequate.

(b)

No Piggyback on Registrations; Prohibition on Filing Other Registration
Statements. Neither the Company nor any of its security holders (other than the
Holder in such capacity pursuant hereto) may include securities of the Company
in a Registration Statement other than the Registrable Shares and the Company
shall not prior to the initial Effective Date of the Initial Registration
Statement enter into any new agreement providing any such right to any of its
security holders. The Company shall not file with the Commission a registration
statement relating to an offering for its own account under the Securities Act
of any of its equity securities other than a Special Registration Statement
until the earlier of (i) the date that the Initial Registration Statement or New
Registration Statement, as the case may be, is declared effective or (ii) the
date that all Registrable Shares are eligible for resale by non-affiliates
without volume or manner of sale restrictions under Rule 144 and without the
requirement for the Company to be in compliance with the current public
information requirements under Rule 144. For the avoidance of doubt, the Company
shall not be prohibited from preparing and filing with the Commission a
registration statement relating to an offering of Common Stock by existing
stockholders of the Company under the Securities Act pursuant to the terms of
registration rights held by such stockholder or from filing amendments to
registration statements filed prior to the date of this Agreement.





13




--------------------------------------------------------------------------------



(c)

Compliance. The Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Shares pursuant to the Registration Statement and shall sell the
Registrable Shares only in accordance with a method of distribution described in
the Registration Statement

(d)

Discontinued Disposition. By its acquisition of Registrable Shares, the Holder
agrees that, upon receipt of a notice from the Company of the occurrence of any
event of the kind described in Section 3(c)(iii)-(v), the Holder will forthwith
discontinue disposition of such Registrable Shares under a Registration
Statement until it is advised in writing (the “Advice”) by the Company that the
use of the applicable Prospectus (as it may have been supplemented or amended)
may be resumed. The Company will use its commercially reasonable efforts to
ensure that the use of the Prospectus may be resumed as promptly as is
practicable. The Company may provide appropriate stop orders to enforce the
provisions of this paragraph.

(e)

Piggy-Back Registrations. If, at any time during the Effectiveness Period, there
is not an effective Registration Statement covering all of the Registrable
Shares and the Company shall determine to prepare and file with the Commission a
registration statement relating to an offering for its own account or the
account of others under the Securities Act of any of its equity securities,
other than on a Special Registration Statement, then the Company shall deliver
to the Holder a written notice of such determination and, if within seven days
after the date of the delivery of such notice, the Holder shall so request in
writing, the Company shall include in such registration statement all or any
part of such Registrable Shares the Holder requests to be registered; provided,
however, that the Company shall not be required to register any Registrable
Shares pursuant to this Section 6(e) that are (i) eligible for resale pursuant
to Rule 144 without the requirement for the Company to be in compliance with the
current public information required thereunder and without volume or
manner-of-sale restrictions or (ii) the subject of a then-effective Registration
Statement.

(f)

No Inconsistent Agreements. The Company has not entered, as of the date hereof,
nor shall the Company, on or after the date hereof, enter into any agreement
with respect to its securities, that would have the effect of impairing the
rights granted to the Holder in this Agreement or otherwise conflicts with the
provisions hereof.

(g)

Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, or
waived unless the same shall be in writing and signed by the Company and the
Holder.

(h)

Notices. Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be delivered as set forth in the
Purchase Agreement.

(i)

Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of the Holder. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. The Company may not assign its rights (except by merger or in
connection with another entity acquiring all or substantially all of the
Company’s assets) or obligations hereunder without the prior written consent of
the Holder. The Holder may assign its rights with respect to any or all of its
Shares hereunder in the manner and to the Persons as permitted under the
Purchase Agreement; provided in each case that (i) the Holder agrees in writing
with the transferee or assignee to assign such rights and related obligations
under this Agreement, and for the transferee or assignee to assume such
obligations, and a copy of such agreement is furnished





14




--------------------------------------------------------------------------------

to the Company within a reasonable time after such assignment, (ii) the Company
is, within a reasonable time after such transfer or assignment, furnished with
written notice of the name and address of such transferee or assignee and the
securities with respect to which such registration rights are being transferred
or assigned, (iii) at or before the time the Company received the written notice
contemplated by clause (ii) of this sentence, the transferee or assignee agrees
in writing with the Company to be bound by all of the provisions contained
herein and (iv) the transferee is an “accredited investor,” as that term is
defined in Rule 501 of Regulation D.

(j)

Execution and Counterparts. This Agreement may be executed in two or more
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature were the original thereof.

(k)

Governing Law. All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be determined in accordance with the
provisions of the Purchase Agreement.

(l)

Cumulative Remedies. Except as provided herein, the remedies provided herein are
cumulative and not exclusive of any other remedies provided by law.

(m)

Severability. If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their good faith reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

(n)

Headings. The headings in this Agreement are for convenience only and shall not
limit or otherwise affect the meaning hereof.




[SIGNATURE PAGES FOLLOW]











15




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

DIVINE SKIN, INC.

 

 

 

 

                                              

By:

DANIEL KHESIN

 

Name:

Daniel Khesin

 

Title:

Chief Executive Officer







[SIGNATURE PAGE OF HOLDERS FOLLOWS]

















--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

                                                           

[NAME OF HOLDER]

 

 

 

 

 

 

 

 

 

AUTHORIZED SIGNATORY

 

 

                                                                 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

ADDRESS FOR NOTICE

 

 

 

c/o:

 

 

 

 

 

Street:

 

 

 

 

 

City/State/Zip:

 

 

 

 

 

Attention:

 

 

 

 

 

Tel:

 

 

 

 

 

Fax:

 

 

 

 

 

Email:

 

















--------------------------------------------------------------------------------

Annex A




PLAN OF DISTRIBUTION

We are registering the shares of common stock previously issued to the selling
stockholder to permit the resale of these shares of common stock by the holders
of the common stock from time to time after the date of this prospectus.  We
will not receive any of the proceeds from the sale by the selling stockholder of
the shares of common stock.  We will bear all fees and expenses incident to our
obligation to register the shares of common stock.

The selling stockholder may sell all or a portion of the shares of common stock
beneficially owned by it and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents.  If the shares of
common stock are sold through underwriters or broker-dealers, the selling
stockholder will be responsible for underwriting discounts or commissions or
agent’s commissions.  The shares of common stock may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale, or at negotiated prices.
 The selling stockholders will act independently of us in making decisions with
respect to the timing, manner and size of each sale.  These sales may be
effected in transactions, which may involve crosses or block transactions,

·

on any national securities exchange or quotation service on which the securities
may be listed or quoted at the time of sale;

·

in the over-the-counter market;

·

in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

·

through the writing of options, whether such options are listed on an options
exchange or otherwise;

·

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

·

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

·

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

·

an exchange distribution in accordance with the rules of the applicable
exchange;

·

privately negotiated transactions;

·

short sales in accordance with, and subject to, applicable law and the Purchase
Agreement;

·

through the distribution of the common stock by any selling stockholders to its
partners, members or stockholders;

·

through one or more underwritten offerings on a firm commitment or best efforts
basis;

·

sales pursuant to Rule 144;

·

broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;





A-1




--------------------------------------------------------------------------------







·

a combination of any such methods of sale; and

·

any other method permitted pursuant to applicable law.

If the selling stockholder effects such transactions by selling shares of common
stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling stockholder or commissions from
purchasers of the shares of common stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved).  In connection with sales of
the shares of common stock or otherwise, the selling stockholders, in accordance
with, and subject to, applicable law and the Purchase Agreement, may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of common stock in the course of hedging in positions they
assume.  The selling stockholder, in accordance with, and subject to, applicable
law and the Purchase Agreement, may also sell shares of common stock short and
deliver shares of common stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales.
 The selling stockholders may also loan or pledge shares of common stock to
broker-dealers that in turn may sell such shares.

The selling stockholder may pledge or grant a security interest in some or all
of the shares of common stock owned by it and, if it defaults in the performance
of its secured obligations, the pledgees or secured parties may offer and sell
the shares of common stock from time to time pursuant to this prospectus or any
amendment to this prospectus under Rule 424(b)(3) or other applicable provision
of the Securities Act amending, if necessary, the list of selling stockholders
to include the pledgee, transferee or other successors in interest as selling
stockholders under this prospectus.  The selling stockholder also may transfer
and donate the shares of common stock in other circumstances in which case the
transferees, donees, pledgees or other successors in interest will be the
selling beneficial owners for purposes of this prospectus.

The selling stockholders and any broker-dealer participating in the distribution
of the shares of common stock may be deemed to be “underwriters” within the
meaning of the Securities Act, and any commission paid, or any discounts or
concessions allowed to, any such broker-dealer may be deemed to be underwriting
commissions or discounts under the Securities Act.  At the time a particular
offering of the shares of common stock is made, a prospectus supplement, if
required, will be distributed which will set forth the aggregate amount of
shares of common stock being offered and the terms of the offering, including
the name or names of any broker-dealers or agents, any discounts, commissions
and other terms constituting compensation from the selling stockholders and any
discounts, commissions or concessions allowed or reallowed or paid to
broker-dealers. The selling stockholders may indemnify any broker-dealer that
participates in transactions involving the sale of the shares of common stock
against certain liabilities, including liabilities arising under the Securities
Act.

Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers.  In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.

There can be no assurance that any selling stockholder will sell any or all of
the shares of common stock registered pursuant to the registration statement, of
which this prospectus forms a part.

The selling stockholder and any other person participating in such distribution
will be subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including, without





A-2




--------------------------------------------------------------------------------







limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any of the shares of common stock by the selling
stockholder and any other participating person.  Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of common
stock to engage in market-making activities with respect to the shares of common
stock.  All of the foregoing may affect the marketability of the shares of
common stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of common stock.

We will pay certain fees and expenses of the registration of the shares of
common stock pursuant to the registration rights agreement; provided, however,
that a selling stockholder will pay all underwriting discounts and selling
commissions, if any. We will indemnify the selling stockholder against
liabilities, including some liabilities under the Securities Act, in accordance
with the registration rights agreement, or the selling stockholder will be
entitled to contribution.  We may be indemnified by the selling stockholder
against civil liabilities, including liabilities under the Securities Act, that
may arise from any written information furnished to us by the selling
stockholder specifically for use in this prospectus, in accordance with the
registration rights agreement, or we may be entitled to contribution.

Once sold under the registration statement, of which this prospectus forms a
part, the shares of common stock will be freely tradable in the hands of persons
other than our affiliates.








A-3




--------------------------------------------------------------------------------

Annex B




DIVINE SKIN, INC.

SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE

The undersigned holder of shares of the common stock, par value $0.001 per share
of Divine Skin, Inc. (the “Company”) issued pursuant to a certain Securities
Purchase Agreement by and among the Company and the Purchaser named therein,
dated as of __________, 2011 (the “Agreement”), understands that the Company
intends to file with the Securities and Exchange Commission a registration
statement on Form S-1 (the “Resale Registration Statement”) for the registration
and the resale under Rule 415 of the Securities Act of 1933, as amended (the
“Securities Act”), of the Registrable Shares in accordance with the terms of the
Agreement. All capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Agreement.

In order to sell or otherwise dispose of any Registrable Shares pursuant to the
Resale Registration Statement, a holder of Registrable Shares generally will be
required to be named as a selling stockholder in the related prospectus or a
supplement thereto (as so supplemented, the “Prospectus”), deliver the
Prospectus to purchasers of Registrable Shares (including pursuant to Rule 172
under the Securities Act) and be bound by the provisions of the Agreement
(including certain indemnification provisions, as described below).  The Holder
must complete and deliver this Notice and Questionnaire in order to be named as
a selling stockholder in the Prospectus.  

Certain legal consequences arise from being named as a selling stockholder in
the Resale Registration Statement and the Prospectus. Holders of Registrable
Shares are advised to consult their own securities law counsel regarding the
consequences of being named or not named as a selling stockholder in the Resale
Registration Statement and the Prospectus.

NOTICE

The undersigned holder (the “Selling Stockholder”) of Registrable Shares hereby
gives notice to the Company of its intention to sell or otherwise dispose of
Registrable Shares owned by it and listed below in Item (3), unless otherwise
specified in Item (3), pursuant to the Resale Registration Statement. The
undersigned, by signing and returning this Notice and Questionnaire, understands
and agrees that it will be bound by the terms and conditions of this Notice and
Questionnaire and the Agreement.

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:

QUESTIONNAIRE

1.

Name.

(a)

Full Legal Name of Selling Stockholder:

____________________________

(b)

Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Shares Listed in Item 3 below are held:

____________________________





B-1




--------------------------------------------------------------------------------







(c)

Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):

____________________________

2.

Address for Notices to Selling Stockholder:

 

 

 

Telephone:

Fax:

Contact Person:

E-mail address of Contact Person:




3.

Beneficial Ownership of Registrable Shares Issuable Pursuant to the Purchase
Agreement:

(a)

Type and Number of Registrable Shares beneficially owned and issued pursuant to
the Agreement:

____________________________

____________________________

____________________________

(b)

Number of shares of Common Stock to be registered pursuant to this Notice for
resale:

____________________________

____________________________

____________________________

4.

Broker-Dealer Status:

(a)

Are you a broker-dealer?

Yes   ¨

No   ¨

(b)

If “yes” to Section 4(a), did you receive your Registrable Shares as
compensation for investment banking services to the Company?

Yes   ¨

No   ¨

Note:

If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.





B-2




--------------------------------------------------------------------------------







(c)

Are you an affiliate of a broker-dealer?

Yes   ¨

No   ¨

Note:

If yes, provide a narrative explanation below:

__________________________________________________________________

__________________________________________________________________

(d)

If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Shares in the ordinary course of business, and at the time of the
purchase of the Registrable Shares to be resold, you had no agreements or
understandings, directly or indirectly, with any person to distribute the
Registrable Shares?

Yes   ¨

No   ¨

Note:

If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

5.

Beneficial Ownership of Other Securities of the Company Owned by the Selling
Stockholder.

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Shares listed above in Item 3.

Type and amount of other securities beneficially owned:

________________________________________________________________________

________________________________________________________________________

6.

Relationships with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

State any exceptions here:

________________________________________________________________________

________________________________________________________________________

7.

Plan of Distribution:

The undersigned has reviewed the form of Plan of Distribution attached as Annex
A to the Registration Rights Agreement, and hereby confirms that, except as set
forth below, the information contained therein regarding the undersigned and its
plan of distribution is correct and complete.





B-3




--------------------------------------------------------------------------------







State any exceptions here:

________________________________________________________________________

________________________________________________________________________




***********

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date of any applicable Resale Registration
Statement. All notices hereunder and pursuant to the Agreement shall be made in
writing, by hand delivery, confirmed or facsimile transmission, first-class mail
or air courier guaranteeing overnight delivery at the address set forth below.
In the absence of any such notification, the Company shall be entitled to
continue to rely on the accuracy of the information in this Notice and
Questionnaire.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (7) above and the inclusion
of such information in the Resale Registration Statement and the Prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of any such Registration
Statement and the Prospectus.

By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly Regulation M
in connection with any offering of Registrable Shares pursuant to the Resale
Registration Statement. The undersigned also acknowledges that it understands
that the answers to this Questionnaire are furnished for use in connection with
Registration Statements filed pursuant to the Registration Rights Agreement and
any amendments or supplements thereto filed with the Commission pursuant to the
Securities Act.

By returning this Questionnaire, the undersigned will be deemed to be aware of
the foregoing interpretation.

I confirm that, to the best of my knowledge and belief, the foregoing statements
(including, without limitation the answers to this Questionnaire) are correct.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

Dated: _________________________________

Beneficial Owner: ________________________

By:____________________________________

Name:

Title:




PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

[Company Contract Details]





B-4


